Notice of Pre-AIA  or AIA  Statusleft
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Clam 20 is rejected because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because is a program that does not fall into the four categories of subject matter. 35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).
Non-limiting examples of claims that are not directed to any of the statutory categories include:
 Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
 Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image acquisition unit, a hand detector, a pairing unit in claim 1-18 and 20 and a gesture recognition unit a command definition unit in claims 9-18 (see fig. 2 ([0080]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (2016/0093038) hereinafter Arai.


In regards to claim 1, an information processing apparatus comprising (abstract): 

    PNG
    media_image1.png
    774
    543
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    381
    608
    media_image2.png
    Greyscale

an image acquisition unit (fig. 1a (103/102))configured to acquire an image of an operation surface from above (fig. 1a (103/102) [0021-0030], the operation surface being configured to accept a hand-based operation input from users (fig. 1a (103/102)) [0022-0032] (fig. 1b (hand input));
a hand detector configured to detect left and right hands of the users and arms corresponding to the hands from the image; and [0076- 0086] (fig. 2b 100, 215))
a pairing unit configured to perform pairing of the left and right hands detected by the hand detector in the image for each of the users.(fig. 2b (212)) [0070-0087]

In regards to claim 19, Arai teaches information processing method comprising (abstract): 
an image acquisition process of acquiring an image of an operation surface from above, the operation surface being configured to accept a hand-based operation input from users; (fig. 1a (103/102)) [0022-0032] (fig. 1b (hand input));
a hand detection process of detecting left and right hands of the users and arms corresponding to the hands from the image; and[0076- 0086] (fig. 2b 100, 215))
 a pairing process of performing pairing of the left and right hands detected by the hand detection process in the image for each of the users. .(fig. 2b (212)) [0070-0087]

In regards to claim 20, Arai teaches program that causes a computer to function as(abstract) 
an image acquisition unit that acquires an image of an operation surface from above, the operation surface being configured to accept a hand-based operation input from users; (fig. 1a (103/102)) [0022-0032] (fig. 1b (hand input));
a hand detector that detects left and right hands of the users and arms corresponding to the hands from the image; and [0076- 0086] (fig. 2b 100, 215))
a pairing unit that performs pairing of the left and right hands detected by the hand detector in the image for each of the users. (fig. 2b (212)) [0070-0087]

In regards to claim 2, Arai teaches information processing apparatus according to claim 1, wherein the pairing unit is configured to set any one of the hands detected by the hand detector as a benchmark hand, set a base position of the arm of the benchmark hand as a benchmark position,(fig. 3 (303)) set a base position of the arm closest adjacent to the benchmark position in a direction depending on whether the benchmark hand is a left hand or a right hand as a reference position [0080-0086] and fig. 5 (s506)), and set the hand of the arm of which the base position is set as the reference position and the hand of the arm of which the base position is set as the benchmark position as a pair of the left and right hands of a same one of the users (fig. 7a-7c (701a-703c)).
In regards to claim 3, Arai teaches information processing apparatus according to claim 2, wherein the pairing of the left and right hands for each of the users in the image is performed by setting a base position of the arm closest adjacent ,(fig. 3 (303)) to the reference position in the direction depending on whether the benchmark hand is a left hand or a right [0086] and fig. 5 (s506)), hand as a new benchmark position[0073-0087], setting a new reference position with respect to the new benchmark position, setting the hand of the arm of which the base position is set as the new benchmark position and the hand of the arm of which the base position (fig. 5 s500-s508)) is set as the new reference position as a pair of the left and right hands of a new same one of the users, and subsequently repeatedly performing similar processing. (fig. 7b (702c and 702b))
In regards to claim 4, Arai teaches information processing apparatus according to claim 2, wherein the pairing unit is configured to set a base position of the arm of any one of the left hands detected by the hand detector as the benchmark position, set a base position of the arm closest adjacent to the benchmark position in a counterclockwise direction along a periphery of the operation surface as the reference position [0080-0085], and set the left hand of the arm of which the base position is set as the benchmark position and the right hand of the arm of which the base position is set as the reference position as a pair of the left and right hands of a same one of the users.[0080-0087]  (fig. 7c 703a-703c))
In regards to claim 5, Arai teaches the information processing apparatus according to claim 2, wherein the pairing unit is configured to set a base position of the arm of any one of the right hands detected by the hand detector as the benchmark position [0080-0086], set a base position of the arm of the left hand closest adjacent to the benchmark position in a clockwise direction along a periphery of the operation surface as the reference position (fig. 7c 703c and 703b when 703c is the first to enter)), and set the right hand of the arm of which the base position is set as the benchmark position and the left hand of the arm of which the base position is set as the reference position as a pair of the left and right hands of a same one of the users (fig. 7c arms of 703c and 703b).
In regards to claim 6, Arai teaches information processing apparatus according to claim 2, wherein in a case where both the hand of the arm of which the base position is set as the reference position and the hand of the arm of which the base position is set as the benchmark position are right hands or left hands, the pairing unit is configured to set the hand of the arm of which the base position is set as the reference position and the hand of the arm of which the base position is set as the benchmark position as respective independent pairs each associated with only the right hand or only the left hand of one of the users [0080] (fig. 7c 703a and 703b)).
In regards to claim 7, Arai teaches information processing apparatus according to claim 2, wherein in a case where a distance between the reference position and the benchmark position is longer than a predetermined distance, the pairing unit is configured to set the hand of the arm of which the base position is set as the reference position and the hand of the arm of which the base position is set as the benchmark position as respective independent pairs each associated with only the right hand or only the left hand of one of the users (fig. 5 s509)) [0082-0086].
In regards to claim 8, Arai teaches information processing apparatus according to claim 7, wherein the predetermined distance is a distance along outstretched arms of a human [0082] [0082] “In step S509, the image comparing unit 220 determines whether the distance between the present positions of the associated hands of the processing target combination is greater than a predetermined threshold D. The threshold D can be allocated beforehand based on the distance between both hands spread by an ordinary person or can be learned while the association processing is repeated..”
In regards to claim 9, Arai teaches information processing apparatus according to claim 1, further comprising: a gesture recognition unit configured to recognize a gesture made with at least any one of the left hand and the right hand set as a pair by the pairing unit; and a command definition unit configured to define a command corresponding to the gesture recognized by the gesture recognition unit.[006,0020,0033,0088,0094]
In regards to claim 10, Arai teaches information processing apparatus according to claim 9, wherein the gesture recognition unit is configured to recognize, as the gesture, [006,0020,0033,0088,0094] information about a trajectory according to a movement of a finger of one of the left hand and the right hand set as the pair of the left and right hands of a same one of the users (fig. 7c (703b and 703c)), and information about a palm shape of another one of the left hand and the right hand (fig. 5 (s502)).
In regards to claim 17, Arai teaches information processing apparatus according to claim 9, wherein the gesture recognition unit is configured to recognize, as the gesture, information about respective trajectories of fingers of the hands set as the pairs each associated with only a left hand or only a right hand of a different user, at least one finger of the different user moving in a state of touching an image displayed on the operation surface (fig. 7A-7C pair of 701a/c, 702c/b and 703c/b and only 701a-703a [0080-0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Dehlin et al (2006/0010400) hereinafter, Dehlin

In regards to claim 11, Arail fails to teach the information processing apparatus according to claim 10, wherein the command definition unit is configured to define the command corresponding to the gesture recognized by the gesture recognition unit as a command to display a drawing drawn with a writing instrument corresponding to the information about the palm shape, the drawing corresponding to the information about the trajectory.
However, Dehlin teaches the information processing apparatus according to claim 10, wherein the command definition unit is configured to define the command corresponding to the gesture recognized by the gesture recognition unit as a command to display a drawing drawn with a writing instrument corresponding to the information about the palm shape, the drawing corresponding to the information about the trajectory (fig. 9a and 9c (902, 922, 920)(fig. 4a-4d 414 [0068-0071]). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Arail to further include wherein the command definition unit is configured to define the command corresponding to the gesture recognized by the gesture recognition unit as a command to display a drawing drawn with a writing instrument corresponding to the information about the palm shape, the drawing corresponding to the information about the trajectory as taught by Dehlin in order to provide natural interactions for interacting with computer system. 
In regards to claim 12, Arai in view of Dehlin teaches information processing apparatus according to claim 11, wherein the writing instrument includes any of a brush and a marker (fig. 9a 902 marker)) Dehlin.
In regards to claim 15, Arai in view of Dehlin teaches, see rational of claim 11, The information processing apparatus according to claim 9, wherein the gesture recognition unit is configured to recognize, as the gesture, information about respective trajectories of at least two fingers of the left hand and the right hand set as the pair of the left and right hands of a same one of the users, the fingers moving in a state of touching an image displayed on the operation surface.[0067] resize fig. 8b Dehlin.
In regards to claim 16, Arai in view of Dehlin teaches information processing apparatus according to claim 15, wherein the command definition unit is configured to define the command corresponding to the gesture recognized by the gesture recognition unit as a command to enlarge or reduce the image for display depending on a distance between the two fingers. .[0067] resize fig. 8b Dehlin.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Edwards (2012/0038496) hereinafter, Edwards

In regards to claim 13, Arai fails to teach the information processing apparatus according to claim 9, wherein the gesture recognition unit is configured to recognize, as the gesture, information about a finger touching the operation surface, the finger belonging to one of the left hand and the right hand set as the pair of the left and right hands of a same one of the users, and information about a flick direction of a finger of another one of the left hand and the right hand.
However, Edwards teaches wherein the gesture recognition unit is configured to recognize, as the gesture, information about a finger touching the operation surface, the finger belonging to one of the left hand and the right hand set as the pair of the left and right hands of a same one of the users, and information about a flick direction of a finger of another one of the left hand and the right hand.(fig. 6 trigger hand and motion hand fig. 13 flick of finger [0049]). 
It would have been obvious to one of ordinary skill int eh art to modify the teachings of Arai to further include wherein the gesture recognition unit is configured to recognize, as the gesture, information about a finger touching the operation surface, the finger belonging to one of the left hand and the right hand set as the pair of the left and right hands of a same one of the users, and information about a flick direction of a finger of another one of the left hand and the right hand as taught by Edwards in order to implement fast interactions [004-005].
Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694